Citation Nr: 0304515	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches and an eye disorder.


REPRESENTATION

Appellant represented by:	Gordon D. Ingle, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active duty from September 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified at a hearing in August 2001 before the 
Board Member rendering this decision, sitting in 
Indianapolis, Indiana.  A transcript of the hearing testimony 
is on file.

The claim was remanded by the Board in January 2002 for 
additional development.  The RO completed the requested 
development and returned the case to the Board for further 
appellate review.

The Board notes that the veteran in August 2002 changed his 
representative from the American legion to a private 
attorney.  However it appears that the American Legion 
erroneously submitted a written presentation to the Board in 
February 2003.

  
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Service medical records are unavailable and presumed to 
have been lost in the 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain other service 
medical records have been unsuccessful.

3.  A headache disorder was not identified until many years 
after the veteran's release from serivce and there is no 
competent evidence tending to link any current headache 
disorder to a head injury or any other incident of the 
veteran's military.

4.  A chronic eye disorder was not identified until many 
years after the veteran's release from serivce and there is 
no competent evidence tending to link any current eye 
disorder to a head injury or any other incident of the 
veteran's military.


CONCLUSION OF LAW

Chronic residuals of a head injury to include headaches and 
an eye disorder were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of June 2001 and January 2002 letters; 
the discussion in the October 1998 rating decision; the Board 
Remand in January 2002; and the February 1999 and November 
2002 statements of the case.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran has been afforded examinations by VA in March 1998 
and in October 2002 addressing the disability on appeal.  
Service, VA and private outpatient and hospital treatment 
records have been associated with the claims file.  There 
does not appear to be any outstanding medical records that 
are relevant to this appeal.  In addition, the veteran had 
the opportunity to testify at a Travel Board Member in August 
2001 sitting at the RO.  As noted the claim was remanded by 
the Board in January 2002 for additional development.

Factual Background.  The veteran contends, in essence, that 
he is entitled to service connection for residuals of a head 
injury incurred in service.  Unfortunately, the veteran's 
service medical records are unavailable and presumed to have 
been lost in the 1973 fire at the National Personnel Records 
Center (NPRC).  Attempts to obtain other service medical 
records have been unsuccessful.

In a VA examination in March 1998, the veteran reported a 
head injury in Japan.  A bulldozer was knocking down some 
trees when a tree fell and hit him in the back of the head.  
He did not lose consciousness at the time but could not move.  
He was hospitalized for about two weeks.  Since that time he 
has normal functions and gets headaches about once a month in 
the occipital area of his head.  It was a sharp pain at times 
going towards the front of his head.  Aspirin did not help.  
The headaches lasted 15 to 30 minutes.  He denied blurred 
vision, nausea, vomiting, or photophobia.  He occasionally 
becomes a little dizzy.  He rated his headaches as 10 on a 
scale of 1-10.  He has not sought treatment for his 
headaches.  The examiner noted an ophthalmologic examination 
was normal.  Cranial nerves were grossly intact.  The veteran 
could do rapid alternating movements without any problems.  
His gait was normal and sensation was intact.  A head CT 
revealed minimal diffuse cerebral volume loss likely on the 
basis of atrophy which was age appropriate.  The pertinent 
diagnosis was occipital headaches -- mixed, posttraumatic 
muscular and/or secondary.

By rating decision in October 1998, service connection was 
denied for a head injury.  It was noted that the veteran 
reportedly had not sought any treatment for residuals of a 
head injury, or headaches.

In March 2000, the veteran amended his claim by adding a 
claim for service connection for an eye disorder as a 
residual of his head injury in service. 

At a Travel Board hearing in August 2001, the veteran 
testified that he was building a barracks in Zama, Japan, in 
1953 when a bulldozer knocked over a tree which hit him in 
the back of the head.  He was knocked down and could not 
move.  He was held for observation for 7 to 8 days in an Army 
hospital.  As a result of the head injury he continued to 
have headaches, as well as a left eye disorder, described as 
a spot in the eye.  He testified that he had an eye 
examination in December 1959 for glasses.  He then corrected 
his testimony to say it was in December 1954.  The testimony 
at this point became confusing, with the veteran claiming 
heart problems, back problems, as well as vision problems 
related to his head injury.  He then noted that he had tried 
to get records, but these were not kept after 10 years.  He 
also stated that he never went to any doctors for anything.  
Then he noted going to 2 or 3 doctors apparently for a heart 
disorder.  He also noted treatment through the VA for his 
eyes at some point. (As can best be determined by his 
testimony, after a VA examination in March 1998, the veteran 
was referred to the eye clinic where he was prescribed 
glasses.) 

He reported that any personal records he may have had 
regarding his military service, including his discharge 
papers, were destroyed in a fire at his house.  When asked if 
there were any records which might help prove his claim, he 
indicated that he had already attempted to get records from 
the Army hospital and the Harrison County Hospital and that 
no records were available.

The case was remanded in January 2002 for additional 
development to include obtaining additional medical records 
as well as a VA examination and obtaining a medical opinion.

In a VA ophthalmologic examination in October 2002, the 
examiner noted a history of cataracts in both eyes which were 
not visually significant and Fuchs' syndrome, left eye.  The 
examination was considered to be essentially normal.  The 
examiner opined that the veteran had no visual problems 
interfering with his every day activities or with any job.  
It was not likely that Fuchs' Syndrome in the left eye or 
cataracts in both eyes were due to the veteran's military 
service.

In a VA cranial nerve examination in October 2002, the 
examiner noted that the veteran was 69 years old and worked 
21 year in a machine shop.  He then worked in the remodeling 
business from 1988 to 1991 at which time he quit secondary to 
a heart attack.  The veteran reported a head injury in 1953 
in Japan after which he began having headaches right away.  
He has about 1 headache a month over the bilateral occipital 
region.  The headaches are sharp and come on suddenly without 
known precipitating factors lasting 30 minutes to 3 hours.  
Aspirin and Tylenol do not help much.  His pain is a 10 on a 
scale of 1-10.  He had no nausea or vomiting, photophobias or 
other symptoms when he has a headache, but it is severe 
enough for him to lie down.  He does not have fatigability 
although he has weakness.  He has never missed work due to 
headaches but he would sit down when he had one at work.  He 
has been diagnosed with migraine headaches.  The examiner 
noted the veteran was in no acute pain and had a normal gait 
and stance.  Romberg was negative and cranial nerves were 
normal.  He had normal strength and sensation throughout.  
There was no specific nerve involved.  He did not have 
paralysis, neuritis, neuralgia, or any motor or sensory 
impairment.    

Review of the claims file noted complaints of occasional 
headaches in February 1999, no specific diagnosis was given.  
There were no other notes in his claims file or VA records 
regarding headaches except for those dealing with his claim.  
He had a head CT in March 1999 revealing evidence of small 
vessel ischemic disease in the periventricular white matter 
which was minimal and mild age appropriate atrophy.  The 
examiner opined that there was insufficient clinical evidence 
at present to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof relating headaches to his 
history of a head injury.  It was unlikely that his headaches 
were related to his head injury or military service.

Legal Criteria.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis.  In this particular case, while the Board is 
willing to accept the veteran's lay statement as evidence of 
an in-service occurrence of a head injury, there is no 
medical evidence confirming that the veteran has a current 
disability related to the in-service incident.  The veteran 
has indicated that he has not sought any treatment in service 
or since for any residuals of such an episode.  While he says 
that he was treated during service for a head injury, he also 
readily acknowledges that he had not sought regular treatment 
since service for residuals of the head injury, including for 
chronic headaches or an eye disorder.  Thus, there could be 
no medical evidence reflecting complaints and/or treatment 
for any chronic headache or eye disorders until many years 
after his release from service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for residuals of a head 
injury, to include headaches and an eye disorder.  As 
previously noted the service medical records are unavailable 
and presumed lost in the 1973 fire at the National Records 
Center.  

Regarding a headaches disorder as a residual of a head 
injury, the VA examiner in October 2002 opined that it was 
unlikely that his headaches were related to his head injury 
or military service.  As to an eye disorder, a specialist who 
examined the veteran in October 2002 opined that it was not 
likely that Fuchs' Syndrome in the left eye or cataracts in 
both eyes were due to the veteran's military service.  As 
noted above, the veteran was not seen for any chronic eye 
disorder during service or for many years thereafter.  
Although the veteran is competent to provide evidence of 
symptomatology, he is not competent to provide evidence of a 
medical diagnosis, or to relate the symptomatology to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Inasmuch as no headache disorder or eye disorder was 
identified until many years after the veteran's release from 
military service and inasmuch as there is no competent 
evidence tending to link any current eye disorder or headache 
disorder to any incident of the veteran's military service, 
the Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
residuals of a head injury to include headaches and an eye 
disorder, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury, including 
headaches and an eye disorder, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

